DETAILED ACTION

Remarks
Claims 1-18 have been examined and rejected. This Office action is responsive to the amendment filed on 11/28/2022, which has been entered in the above identified application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 13-15 are objected to because of the following informalities:  
Claim 1 [line 6] recites ‘the device’; however, it should recite - - a device - -.
Claim 13 [line 5] recites ‘the device’; however, it should recite - - a device - -.
Claim 14 [line 5] recites ‘the device’; however, it should recite - - a device - -.
Claim 15 [line 2] recites ‘the plural candidate devices’; however, it should recite - - plural candidate devices - -.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 7, claim 7 recites “wherein the processor generates the display information for displaying a numerical value that represents the state, the performance, or the specification and satisfies a condition predetermined as being larger than a threshold value.”  The specification [0066] discloses: 
The definition information storage unit 45 stores the ranking definition that defines a method of assigning a ranking to a numerical value that is a feature value in a case where the feature item is an item indicating a state, performance, or specification, or a function type that is a feature value in a case where the feature item is an item indicating a function. Here, examples of the ranking method include a method of assigning a higher ranking to the larger numerical value which is a feature value in a case where the feature item is an item indicating a state, performance, or a specification, and a method of assigning a higher ranking to the smaller numerical value. Alternatively, for example, there is a method of assigning a higher ranking to a better function type which is a feature value in a case where the feature item is an item indicating a function (emphasis added)
Similar disclosures are found in [0069-0070], [0083], [0103-0104], [0111], [0132], [0138], [0146], [0163].  The specification appears to disclose assigning a rank based on larger or smaller numerical values; however, the specification does not appear to disclose a threshold value.

Regarding claim 8, claim 8 contains similar threshold limitations to those found in claim 7.  Consequently, claim 8 is rejected for the same reasons.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 1, claim 1 recites:
[line 5], a plurality of features that the device has
[lines 7, 10, 19], the plurality of features for the device
[line 17], the plurality of features that the device has
The relationship between these limitations is unclear.  It is unclear whether the “plurality of features that the device has” is intended to be the same as the “the plurality of features for the device.”  It is unclear whether “for the device” is intended to refer to the features or the target of the action (determine, for the device… convert, for the device…).  For the purposes of examination, these limitations are interpreted as:
[line 5], a plurality of features that the device has
[lines 7, 10, 19], a second plurality of features for the device
[line 17], the plurality of features that the device has

Claim 1 further recites:
[line 10], convert the numerical value for each respective feature of the plurality of features for the device respectively into a difference with respect to a numerical value of each respective feature of a selected specific device of the plurality of devices
[line 19], the converted difference for each respective feature of the plurality of features for the device
The relationship between these elements is unclear.  [line 19] recites “the converted difference;” however, [line 10] recites that the numerical value is converted.  [line 19] recites that the difference is “for each respective feature of the plurality of features for the device”; however, [line 10] recites the difference is “with respect to a numerical value of each respective feature of a selected specific device of the plurality of devices.”  For the purposes of examination, these limitations are interpreted as:
[line 10], convert the numerical value for each respective feature of the plurality of features for the device respectively into a difference with respect to a numerical value of each respective feature of a selected specific device of the plurality of devices
[line 19], a second converted difference for each respective feature of the plurality of features for the device

Regarding claims 13 and 14, claims 13 and 14 contain substantially similar limitations to those found in claim 1.  Consequently, claims 13 and 14 are rejected for the same reasons.  

Regarding claim 16, claim 16 recites “the converted difference of the specific feature between the candidate device and the specific device.”  As discussed with respect to parent claim 1, the relationship between the converted differences is unclear.  The differences of claim 1 are not recited to be “of the specific feature between the candidate device and the specific device.”  For the purposes of examination, these limitations are interpreted as “a third  converted difference of the specific feature between the candidate device and the specific device.”

Regarding claim 17, claim 17 contains similar converted difference limitations to those found in claim 16.  Consequently, claim 17 is likewise rejected and interpreted.

Regarding claims 2-18, claims 2-12 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for depending on an indefinite parent claim.  Feature, device, and numerical value limitations in claims 2-12 are likewise rejected and interpreted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciriza et al. (US 20110310428 A1, published 12/02/2011), hereinafter Ciriza.

	Regarding claim 1, Ciriza teaches the claim comprising:
	A display information generation device comprising: a processor, configured to: for each device of a plurality of devices (Ciriza Figs. 1-7; [0020], a method for facilitating environmentally informed print job selection includes, with a processor, assigning a status to each of a set of networked printers, the status of an operational printer denoting a printer as being one of at least awake, asleep, and waking up soon; [0021], a processor is in communication with the memory for executing the instructions; [0022], a graphical user interface, hosted by a computer with a processor and memory, is configured to display a printer selection menu in which an environmental cost of printing a print job on each of a plurality of user selectable printers is represented; [0075], the environmental cost can be computed on the same basis for all printers in order to allow a comparison):
acquire a plurality of features that the device has; determine a numerical value for each respective feature of the plurality of features for the device with reference to a ranking definition (Ciriza Figs. 1-7; [0042], the carbon footprint (or, more generally, the environmental cost) of a print job is a measure (which in this case can be approximate) of the impact that a print job will have on the environment in terms of the amount of greenhouse gases produced, which may be measured in units of carbon dioxide; the environmental cost may be determined as a function of the type of printer selected for the print job, its current status, and optionally also parameters of the print job (e.g., double sided printing uses less paper and thus may be assigned a lower contribution to the print job's environmental cost); [0043], the environmental cost may be, for example, an estimate of all costs associated with printing a print job or an add-on cost computed by subtracting a baseline cost for printing the job at the lowest environmental cost available to the user, which is thus assigned a zero cost; each operational printer may be assigned a per-page environmental cost for each of a set of states, where the "awake" state is assigned the lowest environmental cost and the "asleep" state is assigned higher environmental cost which is equivalent to the awake cost plus a waking-up cost; [0044-0048], the system 1 may be enhanced with corresponding complementary information which allows the user to take into account these personal constraints and preferences, such as: 1. The current size of the print queue (allowing the user to estimate the print delay) 2. Possible problems on the printer requiring attention (more or less serious, from: paper jam to scheduled repair) 3. The location (proximity to the user/usual printer) 4. The financial cost of printing (which is determined using different parameters to the environmental cost); [0049], providing this information together, though a single interface, provides the user with the relevant information about the possible printers on which to make an informed choice of printer selection when submitting his job; [0051], the print jobs arriving from the plurality of workstations 8, 16 are directed by the server 12 to the appropriate printers in accordance with their job tickets and sent to one or more of the printers 20, 22, 24 for printing; [0052], an acquisition component (A-component) 48, a printer status computation component (S-component) 50, an environmental cost computation component (E-component) 52; [0055], the environmental cost computation component 52 computes a measure of the environmental cost of printing a print job on each of at least a subset of the network printers, based on their status information (as output by components 48, 50), printer specific data 2 relating to its carbon footprint (environmental cost of printing when the printer is awake) and energy cost of waking it up, and queue information; the database may provide carbon footprints for each of a set of printer types, optionally, as affected by a set of different print job types, which factor in the environmental costs of the consumables, such as using different types of print media available on the printer, different types of marking media (color vs. black and white printing, inks vs. toners), and printing protocols which can affect how much of the consumables are used (e.g., duplex vs. single sided printing, draft mode vs. presentation mode); [0075], the environmental cost can be computed on the same basis for all printers in order to allow a comparison; [0076], sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; the expected environmental cost used to rank such a printer need not include wake-up costs, while for printers expected to be still asleep when the acceptable delay is over, the environmental cost will be augmented by the wake up costs (see also claim 14); [0101], at S104, printer status information is acquired from printers on a network as well as predicted time to awake information in the case of a printer which is asleep; [0102], at S106, the status of the local printers is computed by the system 1, based on the user's current time delay (TD) setting; [0103], at S108, an environmental cost for printing the print job on the various printers is computed by the system, based on the computed status of each);
convert the numerical value for each respective feature of the plurality of features for the device respectively into a difference with respect to a numerical value of each respective feature of a selected specific device of the plurality of devices (Ciriza Figs. 1-7; [0042], the carbon footprint (or, more generally, the environmental cost) of a print job is a measure (which in this case can be approximate) of the impact that a print job will have on the environment; [0075], the environmental cost can be computed on the same basis for all printers in order to allow a comparison; [0076], sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; the expected environmental cost used to rank such a printer need not include wake-up costs, while for printers expected to be still asleep when the acceptable delay is over, the environmental cost will be augmented by the wake up costs (see also claim 14); [0094-0097], to influence the user's decision to conserve energy, the display may include functionality that may be voluntary or imposed at an organizational level for influencing a user to conserve energy; functionality for influencing energy conservation may be guided by one or more parameters for assisting the user to make environmentally sound decisions and/or to reach predefined energy savings goals; the functionality may, for example, identify measures that are important to the user that (i) identify improved efficiencies while indirectly achieving an energy setting or (ii) identify direct energy savings due to behavioral change, such as: (1) a carbon footprint goal (how is the user's carbon footprint being reduced by choosing the alternative printer); (2) a health goal (how many calories will the user expend by choosing the alternative printer); (3) an efficiency goal (how much time will the user save by not having to wait for the printer to warm up and use the alternative printer that is awake); [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5); [0105], at S112, selectable printing parameters are displayed, by the printer driver 30, 32, in a menu, for generating a print job comprising the object on one or more available printers (FIG. 5); parameters may include printer status information; the printer menu 92 may also display user goals, and a progress report 116); 
and generate display information for displaying a specific feature not common to all but only one or some of the plurality of devices, among the plurality of features that the device has, in association with each device of the plurality of devices based on the converted difference for each respective feature of the plurality of features for the device (Ciriza Figs. 1-7; [0073], as illustrated in FIG. 5, for example, information to be presented to the user to assist him in making an environmentally informed printer selection at job submission time; the information displayed includes the current status of user-selectable printers and/or corresponding carbon footprint (environmental cost) of printing the job on the printer; [0074], region 96 of the menu shows the current status of the user's favorite printers; graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; the user, after considering a represented printer's status, may chose to drag and drop a file onto the corresponding icon 97, 98 100, 101 to launch the print job; [0075], users may also want to be informed about the status of all printers in the close environment; this may be useful if the user can switch between several comparable printers. In one embodiment, an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; the environmental cost can be computed on the same basis for all printers in order to allow a comparison; [0076], the display can directly represent complementary information, such as the geographic proximity between the user and the various printers, the number of jobs already in the individual printer's queue, or other printer status information; the representation can further include information about the actual carbon footprint, print delay or financial costs of printing on a particular printer (depending on the printer status (awake/asleep); sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0090], when moving the cursor 112 over a printer icon 97 (FIG. 5), the delay to expect when submitting a new job to that printer until the actual start of the print job may be displayed; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5); [0105], at S112, selectable printing parameters are displayed, by the printer driver 30, 32, in a menu, for generating a print job comprising the object on one or more available printers (FIG. 5); parameters may include printer status information; the printer menu 92 may also display user goals, and a progress report 116; [0106], at S114, provision is made for a use to view a representation of the environmental cost of printing on a plurality of printers (FIG. 6))

Regarding claims 13 and 14, claims 13 and 14 contain substantially similar limitations to those found in claim 1.  Consequently, claims 13 and 14 are rejected for the same reasons.

	Regarding claim 2, Ciriza teaches all the limitations of claim 1, further comprising:
wherein the processor generates the display information for displaying a feature satisfying a condition predetermined as a condition indicating a favorable feature, as the specific feature (Ciriza Figs. 1-7; [0043], the "awake" state is assigned the lowest environmental cost and the "asleep" state is assigned higher environmental cost which is equivalent to the awake cost plus a waking-up cost; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0082], to classify a printer either as asleep or awaking soon, the S-component 50 of system 1 may apply a threshold delay TD; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0094-0097], to influence the user's decision to conserve energy, the display may include functionality that may be voluntary or imposed at an organizational level for influencing a user to conserve energy; functionality for influencing energy conservation may be guided by one or more parameters for assisting the user to make environmentally sound decisions and/or to reach predefined energy savings goals; the functionality may, for example, identify measures that are important to the user that (i) identify improved efficiencies while indirectly achieving an energy setting or (ii) identify direct energy savings due to behavioral change, such as: (1) a carbon footprint goal (how is the user's carbon footprint being reduced by choosing the alternative printer); (2) a health goal (how many calories will the user expend by choosing the alternative printer); (3) an efficiency goal (how much time will the user save by not having to wait for the printer to warm up and use the alternative printer that is awake); [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 3, Ciriza teaches all the limitations of claim 2, further comprising:
wherein the processor generates the display information for displaying the feature satisfying the predetermined condition, in a mode predetermined as a mode for expressing the favorable feature (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5); see also [0043], [0082], [0094-0097])

Regarding claim 4, Ciriza teaches all the limitations of claim 1, further comprising:
wherein the processor generates the display information for displaying a feature satisfying a condition predetermined as a condition indicating an unfavorable feature, as the specific feature (Ciriza Figs. 1-7; [0043], the "awake" state is assigned the lowest environmental cost and the "asleep" state is assigned higher environmental cost which is equivalent to the awake cost plus a waking-up cost; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0082], to classify a printer either as asleep or awaking soon, the S-component 50 of system 1 may apply a threshold delay TD; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0094-0097], to influence the user's decision to conserve energy, the display may include functionality that may be voluntary or imposed at an organizational level for influencing a user to conserve energy; functionality for influencing energy conservation may be guided by one or more parameters for assisting the user to make environmentally sound decisions and/or to reach predefined energy savings goals; the functionality may, for example, identify measures that are important to the user that (i) identify improved efficiencies while indirectly achieving an energy setting or (ii) identify direct energy savings due to behavioral change, such as: (1) a carbon footprint goal (how is the user's carbon footprint being reduced by choosing the alternative printer); (2) a health goal (how many calories will the user expend by choosing the alternative printer); (3) an efficiency goal (how much time will the user save by not having to wait for the printer to warm up and use the alternative printer that is awake); [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 5, Ciriza teaches all the limitations of claim 4, further comprising:
wherein the processor generates the display information for displaying the feature satisfying the predetermined condition, in a mode predetermined as a mode for expressing the unfavorable feature (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0082], to classify a printer either as asleep or awaking soon, the S-component 50 of system 1 may apply a threshold delay TD; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5); see also [0043], [0082], [0094-0097])

Regarding claim 6, Ciriza teaches all the limitations of claim 1, further comprising:
wherein the specific feature is a feature related to a state, performance, or a specification (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 7, Ciriza teaches all the limitations of claim 6, further comprising:
wherein the processor generates the display information for displaying a numerical value that represents the state, the performance, or the specification and satisfies a condition predetermined as being larger than a threshold value, as the feature related to the state, the performance, or the specification (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0076], the display can directly represent complementary information, such as the geographic proximity between the user and the various printers, the number of jobs already in the individual printer's queue, or other printer status information; the representation can further include information about the actual carbon footprint, print delay or financial costs of printing on a particular printer (depending on the printer status (awake/asleep); sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0082], to classify a printer either as asleep or awaking soon, the S-component 50 of system 1 may apply a threshold delay TD; if a printer is currently asleep but is supposed to wake up within a delay D<=TD it is labeled as awaking soon; if it is supposed to wake up within a delay D>TD, it is labeled as asleep; [0083], a minimal possible threshold delay TD.sub.min may be established, defining a delay below which there would be no considered difference between a printer being awake and a printer awaking soon and that is at least equal to the time required to physically wake up the printer; a maximal threshold delay TD.sub.max may also be established, defining a delay that is so long that there would be no considered difference between printers being asleep and printers awaking soon; [0089], collected data about acceptable print delays can be used to tune the threshold delay to use for labeling printers as awaking soon or asleep; [0090], when moving the cursor 112 over a printer icon 97 (FIG. 5), the delay to expect when submitting a new job to that printer until the actual start of the print job may be displayed; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 8, Ciriza teaches all the limitations of claim 6, further comprising:
wherein the processor generates the display information for displaying a numerical value that represents the state, the performance, or the specification and satisfies a condition predetermined as being smaller than a threshold value, as the feature related to the state, the performance, or the specification (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0076], the display can directly represent complementary information, such as the geographic proximity between the user and the various printers, the number of jobs already in the individual printer's queue, or other printer status information; the representation can further include information about the actual carbon footprint, print delay or financial costs of printing on a particular printer (depending on the printer status (awake/asleep); sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0082], to classify a printer either as asleep or awaking soon, the S-component 50 of system 1 may apply a threshold delay TD; if a printer is currently asleep but is supposed to wake up within a delay D<=TD it is labeled as awaking soon; if it is supposed to wake up within a delay D>TD, it is labeled as asleep; [0083], a minimal possible threshold delay TD.sub.min may be established, defining a delay below which there would be no considered difference between a printer being awake and a printer awaking soon and that is at least equal to the time required to physically wake up the printer; a maximal threshold delay TD.sub.max may also be established, defining a delay that is so long that there would be no considered difference between printers being asleep and printers awaking soon; [0089], collected data about acceptable print delays can be used to tune the threshold delay to use for labeling printers as awaking soon or asleep; [0090], when moving the cursor 112 over a printer icon 97 (FIG. 5), the delay to expect when submitting a new job to that printer until the actual start of the print job may be displayed; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 9, Ciriza teaches all the limitations of claim 6, further comprising:
wherein in a case where the selected specific device is selected among the plurality of devices, the processor generates, in association with another device other than the selected specific device, the display information for displaying a difference between the numerical value representing the state, the performance, or the specification that the other device has and the numerical value representing the state, the performance, or the specification that the selected specific device has, as the feature related to the state, the performance, or the specification (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0076], the display can directly represent complementary information, such as the geographic proximity between the user and the various printers, the number of jobs already in the individual printer's queue, or other printer status information; the representation can further include information about the actual carbon footprint, print delay or financial costs of printing on a particular printer (depending on the printer status (awake/asleep); sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0089], collected data about acceptable print delays can be used to tune the threshold delay to use for labeling printers as awaking soon or asleep; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 10, Ciriza teaches all the limitations of claim 1, further comprising:
wherein the specific feature includes a feature related to a function (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], users may also want to be informed about the status of all printers in the close environment; this may be useful if the user can switch between several comparable printers. In one embodiment, an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; the environmental cost can be computed on the same basis for all printers in order to allow a comparison; [0076], the display can directly represent complementary information, such as the geographic proximity between the user and the various printers, the number of jobs already in the individual printer's queue, or other printer status information; the representation can further include information about the actual carbon footprint, print delay or financial costs of printing on a particular printer (depending on the printer status (awake/asleep); sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 11, Ciriza teaches all the limitations of claim 10, further comprising:
wherein the processor generates the display information for displaying a fact having the function or a type of the function, as the feature related to the function (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], users may also want to be informed about the status of all printers in the close environment; this may be useful if the user can switch between several comparable printers. In one embodiment, an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; the environmental cost can be computed on the same basis for all printers in order to allow a comparison; [0076], the display can directly represent complementary information, such as the geographic proximity between the user and the various printers, the number of jobs already in the individual printer's queue, or other printer status information; the representation can further include information about the actual carbon footprint, print delay or financial costs of printing on a particular printer (depending on the printer status (awake/asleep); sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 12, Ciriza teaches all the limitations of claim 10, further comprising:
wherein the processor generates the display information for displaying a feature related to a first function in a specific item, in association with a first device among the plurality of devices, and a feature related to a second function different from the first function in the specific item, in association with a second device different from the first device among the plurality of devices, as the feature related to the function (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], users may also want to be informed about the status of all printers in the close environment; this may be useful if the user can switch between several comparable printers. In one embodiment, an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; the environmental cost can be computed on the same basis for all printers in order to allow a comparison; [0076], the display can directly represent complementary information, such as the geographic proximity between the user and the various printers, the number of jobs already in the individual printer's queue, or other printer status information; the representation can further include information about the actual carbon footprint, print delay or financial costs of printing on a particular printer (depending on the printer status (awake/asleep); sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 15, Ciriza teaches all the limitations of claim 1, further comprising:
wherein the processor excludes a common feature among the plural candidate devices (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], users may also want to be informed about the status of all printers in the close environment; this may be useful if the user can switch between several comparable printers. In one embodiment, an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; the environmental cost can be computed on the same basis for all printers in order to allow a comparison; [0076], the display can directly represent complementary information, such as the geographic proximity between the user and the various printers, the number of jobs already in the individual printer's queue, or other printer status information; the representation can further include information about the actual carbon footprint, print delay or financial costs of printing on a particular printer (depending on the printer status (awake/asleep); sorting options 108 in the printer driver interface, displayed, for example, when an options button 110 is actuated; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; printers that do not match the user's constraints can then be automatically filtered out from the proposed printer list)

Regarding claim 16, Ciriza teaches all the limitations of claim 1, further comprising:
wherein the processor further adds an attribute indicating a favorable feature to a candidate device among the plurality of devices in the display information in response to the converted difference of the specific feature between the candidate device and the specific device satisfying a predetermined condition (Ciriza Figs. 1-7; [0043], the "awake" state is assigned the lowest environmental cost and the "asleep" state is assigned higher environmental cost which is equivalent to the awake cost plus a waking-up cost; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0082], to classify a printer either as asleep or awaking soon, the S-component 50 of system 1 may apply a threshold delay TD; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0094-0097], to influence the user's decision to conserve energy, the display may include functionality that may be voluntary or imposed at an organizational level for influencing a user to conserve energy; functionality for influencing energy conservation may be guided by one or more parameters for assisting the user to make environmentally sound decisions and/or to reach predefined energy savings goals; the functionality may, for example, identify measures that are important to the user that (i) identify improved efficiencies while indirectly achieving an energy setting or (ii) identify direct energy savings due to behavioral change, such as: (1) a carbon footprint goal (how is the user's carbon footprint being reduced by choosing the alternative printer); (2) a health goal (how many calories will the user expend by choosing the alternative printer); (3) an efficiency goal (how much time will the user save by not having to wait for the printer to warm up and use the alternative printer that is awake); [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Regarding claim 17, Ciriza teaches all the limitations of claim 1, further comprising:
wherein the processor further adds an attribute indicating an unfavorable feature to a candidate device among the plurality of devices in the display information in response to the converted difference of the specific feature between the candidate device and the specific device not satisfying a predetermined condition (Ciriza Figs. 1-7; [0043], the "awake" state is assigned the lowest environmental cost and the "asleep" state is assigned higher environmental cost which is equivalent to the awake cost plus a waking-up cost; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; [0078], menu 102 may serve as main menu 92, with information shown as being displayed in menu 92 being incorporated into menu 102; [0082], to classify a printer either as asleep or awaking soon, the S-component 50 of system 1 may apply a threshold delay TD; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; the remaining printers can be sorted according to their environmental cost; [0094-0097], to influence the user's decision to conserve energy, the display may include functionality that may be voluntary or imposed at an organizational level for influencing a user to conserve energy; functionality for influencing energy conservation may be guided by one or more parameters for assisting the user to make environmentally sound decisions and/or to reach predefined energy savings goals; the functionality may, for example, identify measures that are important to the user that (i) identify improved efficiencies while indirectly achieving an energy setting or (ii) identify direct energy savings due to behavioral change, such as: (1) a carbon footprint goal (how is the user's carbon footprint being reduced by choosing the alternative printer); (2) a health goal (how many calories will the user expend by choosing the alternative printer); (3) an efficiency goal (how much time will the user save by not having to wait for the printer to warm up and use the alternative printer that is awake); [0098], the printer interface 90 may be adapted to influence the user with such functionality by providing a progress report 116 which may also include suggestions for conservation, for example: "Printer A is asleep, suggest Printer B; if you use printer B you will benefit by: receiving your job X minutes faster than if you send it to printer A; contribute to your overall carbon reduction goal by raising your current score to Y %; and boost your overall wellbeing score by expending Z additional calories" (FIG. 5))

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ciriza in view of Jazayeri et al. (US 8854669 B1, published published 10/07/2014), hereinafter Jazayeri.

Regarding claim 18, Ciriza teaches all the limitations of claim 1, further comprising:
receive a search input by a user; and set a list of searched devices matching the search as the plurality of devices (Ciriza Figs. 1-7; [0074], graphics, such as icons 97, 98 are used for displaying the current status; as illustrated in FIG. 6, there may be four such icons 97, 98 100, 101 available for display, respectively representing one of four different states of readiness of the printer: "asleep," "waking soon," "awake," and "broken”; [0075-0076], an environmental display menu 102 (FIG. 7) may be opened by a selection button 103 and displays a representation 104, 106 of the environmental cost (e.g., an approximation its carbon footprint) for each of the user-selectable printers, for printing the job; the environmental cost may, for example, be shown beside the printer icon as a more or less filled green bar; the environmental cost can be computed on the same basis for all printers in order to allow a comparison; [0092], an advanced environmental sorting option provides the users with the opportunity to specify tolerance levels with respect to acceptable printing delay, distance from the printer, print quality etc; printers that do not match the user's constraints can then be automatically filtered out from the proposed printer list)
However, Ciriza fails to expressly disclose receive a search word input by a user; and set a list of searched devices matching the search word as the plurality of devices.
receive a search word input by a user; and set a list of searched devices matching the search word as the plurality of devices (Jazayeri Figs. 1-5; col. 4 [line 3], a printer searcher 135a that is configured to search the available cloud-aware printers according to print search criteria; the print search criteria may be any type of parameter associated with a printer including location, cost, printing options, and/or capabilities; a user may identify a printer having one or more desired characteristics relatively quickly; the printer searcher 135a may search, rank, and/or select one or more available printers; the cloud print service 102 may provide environmental awareness by assisting the user in selecting environmental printers; col. 7 [line 3], the search box 113a with which the user may search from among, and ultimately select between, such available printers and/or printing options; based on search criteria entered using the search box 113a, the printer list 113b may be provided which includes the corresponding printer search results and the printing options 113c which includes the corresponding printing options search results; the search box 113a may be a single box into which the user may enter search terms for desired printing functionality; col. 10 [line 21], the cloud print service 102 may render the list of available printers, and then utilize the search terms provided by the user in the search box 113a to further refine the list of printers; col. 11 [line 21], where the printers are provided with names, the user may begin typing a desired name (e.g., "home printer 1" or "home printer 2") into the search box 113a;  the printer searcher 135a may gradually filter non-conforming printer names until only a single printer remains for selection, or until the user selects a printer; the user may enter any type of search term associated with a printing request; the user may enter search terms associated with a desired printer location, printing option and/or printing cost; col. 21 [line 21], FIG. 2D is an example screenshot illustrating the print dialog 113 provided by the system of FIG. 1. In FIG. 2D, the print dialog 113 includes a list of printers 113b, a list of printing options 113c, and the search box 113a; col. 21 [line 60], if the search term entered into the search box 113a included a desired location, the print dialog 113 may update the printer list 113b to include one or more printers having the desired location along with search result information)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have incorporated receive a search word input by a user; and set a list of searched devices matching the search word as the plurality of devices as suggested in Jazayeri into Ciriza.  Doing so would be desirable because the number of available printers may be relatively large. Conventionally, the user may have to review the entire printer list and options in order to determine which printer and printing options are best suited for the print job. However, this conventional method is time consuming and does not assist the user in selecting the best printer and printing options for the print job (see Jazayeri col. 1 [line 19]).  The print search criteria may be any type of parameter associated with a printer including location, cost, printing options, and/or capabilities. As a result, a user may identify a printer having one or more desired characteristics relatively quickly (see Jazayeri col. 4 [line 3]).  Typically, a user may have a relatively excessive number of printing options, e.g., may have access to a large number of printers, each of which may have different characteristics (e.g., location, price, timeliness, printing options). As such, the cloud print service 102 may search, rank, and select a subset of printing options that are better suited for the print job and/or the user based the user's location and/or preferences, previous print job history, the attributes of the document subject to the print request, and/or other information available to the cloud print service 102 (see Jazayeri col. 6 [line 40]).

Response to Arguments
The Examiner acknowledges the Applicant’s amendments to claims 1, 5, 7, 8, 13, and 14 and the addition of claims 15-18.  The correction to the title has been approved, and the objection to the title is respectfully withdrawn.  The corrections to claims 5, 7, and 8 has been approved, and the previous specific rejections to claims 5, 7, and 8 under 35 U.S.C. 112(b) are respectfully withdrawn; however, the claims remain rejected under 35 U.S.C. 112(b) for depending on an indefinite parent claim.  Claims 1-18 stand rejected under 35 U.S.C. 112(b).
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Mosko (US 20200159466 A1) see [0052-0054] and Figs. 1-8.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN T REPSHER III whose telephone number is (571)272-7487. The examiner can normally be reached Monday - Friday, 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on (571) 272-7212. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN T REPSHER III/            Primary Examiner, Art Unit 2143